          Case 1:20-cr-00379-MKV Document 35 Filed 10/26/20 Page 1 of 4

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 10/26/2020
 United States of America,

                 v.                                           PROTECTIVE ORDER

 Joval Palmer,
                                                                 20 Cr. 379 (MKV)
                             Defendant.


       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the

Court hereby finds and orders as follows:

       WHEREAS, the Government intends to disclose to the defendant documents, objects, and

information, including electronically stored information (“ESI”), pursuant to Federal Rule of

Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general obligation to produce

exculpatory and impeachment material in criminal cases, all of which will be referred to herein as

“Disclosure Material”; and

       WHEREAS, the entry of a protective order in this case will permit the Government

expeditiously to produce Disclosure Material without further litigation or the need for substantial

redactions, and will afford the defense prompt access to such materials, in substantially unredacted

form, which will facilitate the preparation of the defense;

IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set forth herein.

       2. Disclosure Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (collectively, “the defense”), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action.
          Case 1:20-cr-00379-MKV Document 35 Filed 10/26/20 Page 2 of 4




       3. Disclosure Material may be disclosed by the defense to:

           a. The defendant;

           b. The following persons (hereinafter, “Designated Persons”):

                    i. investigative, paralegal, secretarial, clerical, and other personnel employed

                       or retained by defense counsel;

                   ii. independent expert witnesses, investigators, or advisors retained by defense

                       counsel in connection with this action; and

           c. such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any

Designated Persons, defense counsel shall first provide each Designated Person with a copy of this

Order and instruct such Designated Person(s) that they are bound by the terms of this Order.

Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material

has been disclosed to Designated Persons pursuant to this Order.

       4. Defense counsel may show Disclosure Material to potential witnesses (“Potential

Witnesses”) during the course and for the purpose of investigation, but shall not disseminate

Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies

of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,

defense counsel shall first instruct each Potential Witness as to the terms of this Order and instruct

such Potential Witness(es) that they are bound by the terms of this Order. Defense counsel shall

make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to

Potential Witnesses pursuant to this Order.




                                                  2
          Case 1:20-cr-00379-MKV Document 35 Filed 10/26/20 Page 3 of 4



       5. The defense shall not post any Disclosure Material on any Internet site or network site

to which persons other than the parties hereto have access, and shall not disclose any Disclosure

Material to the media or any third party except as set forth herein. This provision shall not prevent

the filing of Disclosure Material for purposes of any judicial proceeding.

       6. The Government may authorize, in writing, disclosure of Disclosure Material beyond

that otherwise permitted by this Order without further Order of this Court.

       7. This Order does not prevent the disclosure of any Disclosure Material in any judicial

proceeding in this action, or to any judge or magistrate judge, for purposes of this action. All

public filings shall separately comply with the privacy protection provisions of Federal Rule of

Criminal Procedure 49.1.

       8. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.

       9. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.




                                                 3
         Case 1:20-cr-00379-MKV Document 35 Filed 10/26/20 Page 4 of 4



       10. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney
   Southern District of New York



By: ____________________________________                       Date:       10/16/2020
    Jun Xiang
    Assistant United States Attorney




By: ____________________________________                                10/16/2020
                                                               Date: ____________________
    John Meringolo
    Counsel for Defendant Joval Palmer



SO ORDERED:

Dated: New York, New York
                 26 2020
       October _____,


                                            THE HONORABLE MARY KAY VYSKOCIL
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF NEW YORK




                                                4
